DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 September 2022 has been entered.

Response to Arguments
Applicant's arguments filed 28 September 2022 have been fully considered but they are not persuasive. 
Applicant argues that Kayama does not discuss that the thickness of the blade could vary over the axial height of the fan blade, particularly in a direction away from the surface of the fan blade. The examiner respectfully points out that said limitation is disclosed by Harman in the previously presented proposed embodiments of Fig.23 and Fig.15/16 combination. The teachings of Kayama incorporated as a further modification to the proposed combination are directed to a thickness of the tip fence varies and in the current rejection, said tip fence thickness gradually decreasing away from at least one blade, see claim 1 rejection below. For these reasons the arguments are not persuasive and the rejections are maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 recites “the tip fence has a constant thickness” and depends from claim 1 which recites “a thickness of the tip fence gradually decreases;” it is not clear how the tip fence has a thickness that gradually decreases and at the same has a constant thickness, rendering the claim indefinite.
Clarification and/or amendment is respectfully requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, 6-7, 9-12 and 16-17 (as far as claim 7 is definite and understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Harmsen (GB 2050530 A) in view of Kayama et al – hereafter Kayama – (US 8,068,339 B2).

Regarding claim 1, Harmsen teaches an axial flow fan (Fig.23) comprising: 
a hollow casing (Fig.23, 71/72) defining an inlet end (Fig.23, near numeral 70) and an outlet end (Fig.23, near numeral 73) of the axial flow fan, wherein a diameter of the hollow casing increases from the inlet end to the outlet end (Fig.23); 
an impeller (Fig.23, 69/73/74) rotatably mounted within the hollow casing, the impeller including: 
a hub (Fig.23, 69); 
a plurality of fan blades extending from a root at the hub to a blade tip (Fig.23), wherein a diameter of the blade tip of each of the plurality of fan blades increases from the inlet end to the outlet end (Fig.23); and 
a tip fence (Fig.23, 74) located at the blade tip of at least one of the plurality of fan blades (Fig.23);
wherein an axial clearance, measured parallel to the diameter of the hollow casing, is defined between the tip fence of at least one of the plurality of fan blades and an adjacent surface of the hollow casing and the axial clearance remains constant between the inlet end and the outlet end of the axial flow fan (Fig.23). 
The embodiment of Fig.23 does not explicitly discloses a length of the tip fence measured perpendicular to the fan blades is greater than a thickness of the at least one of the plurality of fan blades; wherein a thickness of the tip fence gradually decreases away from the at least one of the plurality of fan blades.
However, Harmsen teaches a fan blade (Fig.15/16, 43) including a tip fence (Fig.15/16, 42) where an axial length of the tip fence measured perpendicular to the plurality of fan blades is greater than a thickness of the at least one of the plurality of fan blades (Fig.15/16); furthermore, note that all tip fences (referred as flow elements) have low resistance so that they cause minimum interference to the delivery of flow (page 2 line 98-101).
Furthermore, Kayama teaches an axial flow fan impeller (Fig.10). Kayama further teaches the impeller including blades (Fig.10, 17) with a tip fence (Fig.10/13, 18/E-F-G), a thickness of the tip fence gradually decreases away from the at least one of the plurality of fan blades (Fig.13, note 18E-F-G has a thickness adjacent the blade 17 and decreases towards the opposite end farthest from the blade 17); the disclosed tip fence help suppressing swirling flows and thereby suppressing noise (column 2 line 3-6).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the axial flow fan of Harmsen Fig.23 by having a length of the tip fence measured perpendicular to the fan blades is greater than a thickness of the at least one of the plurality of fan blades as taught by Harmsen Fig.15/16 because this would require a simple substitution of one known element (tip fence configuration of Fig.23) for another (tip fence configuration of Fig.15/16) to obtain predictable results provide flow with tip fences with low resistance and minimum interference.
Additionally, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the axial flow fan of Harmsen by having a thickness of the tip fence gradually decreases away from the at least one of the plurality of fan blades as taught by Kayama because this would help suppressing swirling flows and thereby suppressing noise.

Regarding claim 3, Harmsen and Kayama further teach an outer diameter of the hub increases from the inlet end to the outlet end (Harmsen Fig.23, 69).

Regarding claim 4, Harmsen and Kayama further teach the increase in the outer diameter of the hub from the inlet end to the outlet end is equal to the increase in the diameter of the hollow casing from the inlet end to the outlet end (Harmsen Fig.23, 69 and 71).

Regarding claim 6, Harmsen and Kayama further teach a ratio of the axial length of the tip fence to the thickness of the at least one of the plurality of fan blades (Harmsen Fig.15/16), however, does not explicitly disclose the ratio is between 2 and 10.
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In the current instance the only difference between claim 6 and the disclosed axial flow fan assembly of Harmsen is the relative dimensions of the axial length of the tip fence to the thickness of the at least one of the plurality of fan blades and applicant has just recited the claimed relative dimensions but has not provided evidence of these dimensions being critical to the axial flow fan design and/or operation. Since Harmsen has disclosed an axial flow fan assembly with the claimed components and, if having said claimed relative dimensions between the axial length of the tip fence to the thickness of the at least one of the plurality of fan blades would not perform differently than the prior art device, the claims are not patentably distinct and said relative dimensions modification would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art.

Regarding claim 7, Harmsen and Kayama further teach the tip fence has a constant thickness (Harmsen Fig.15/23).

Regarding claim 9, Harmsen and Kayama further teach each of the plurality of fan blades includes a first surface (Harmsen Fig.15/16, where 43 points to) and a second, opposite surface (Harmsen Fig.15/16, opposite where 43 points to), and the tip fence extends beyond both the first surface and the second surface of the at least one of the plurality of fan blades (Harmsen Fig.15/16).

Regarding claim 10, Harmsen and Kayama further teach each of the plurality of fan blades has a leading edge (Harmsen Fig.15/16, edge on upper or lower end) and a trailing edge (Harmsen Fig.15/16, other edge on upper or lower end), and the tip fence extends beyond at least one of the leading edge and the trailing edge of the at least one of the plurality of fan blades (Harmsen Fig.15/16).

Regarding claim 11, Harmsen and Kayama further teach the tip fence is integrally formed with the at least one of the plurality of fan blades (Harmsen Fig.15/16; note that this limitation is a product by process limitation and "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." MPEP 2113 I).

Regarding claim 12, Harmsen and Kayama further teach the hollow casing has a bellmouth contour (Harmsen Fig.23, 72).

Regarding claim 16, Harmsen and Kayama further teach the hub and the plurality of fan blades are formed separately (Harmsen Fig.15/16; note that this limitation is a product by process limitation and "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." MPEP 2113 I).

Regarding claim 17, Harmsen and Kayama further teach the hub and the plurality of fan blades are integrally formed (Harmsen Fig.23; note that this limitation is a product by process limitation and "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." MPEP 2113 I).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harmsen (GB 2050530 A) in view of Kayama et al – hereafter Kayama – (US 8,068,339 B2) as applied to claim 1 above, and further in view of Choi et al – hereafter Choi – (US 8,235,672 B2).
Harmsen and Kayama teach all the limitations of claim 1, see above, however, do not explicitly teach the hub has a radially stepped configuration extending in the circumferential direction.
Choi teaches an axial flow fan impeller (Fig.6/8). Choi further teaches the impeller including a hub (Fig.6/8, 10), the hub has a radially stepped configuration extending in the circumferential direction (Fig.8, note 20); the stepped configuration (inclined portion 20) causes air to diffuse from the hub, this improves the blowing performance of the fan (column 4 line 34-36).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the axial flow fan of Harmsen and Kayama by having the hub has a radially stepped configuration extending in the circumferential direction as taught by Choi because this would improve the blowing performance of the fan by causing air to diffuse from the hub.

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harmsen (GB 2050530 A) in view of Kayama et al – hereafter Kayama – (US 8,068,339 B2) as applied to claim 1 above, and further in view of Moser et al – hereafter Moser – (US 20180372120 A1).

Regarding claim 13, Harmsen and Kayama teach all the limitations of claim 1, see above, however, do not explicitly teach the hollow casing further comprising: a stationary hub oriented in alignment with the hub; and a plurality of structural members extending radially outward from the stationary hub to couple the casing to the stationary hub.
Moser teaches an axial flow fan (Fig.1/2). Moser further teaches the axial flow fan having a hollow casing (Fig.1, 2/3/4/5/6) comprising: a stationary hub (Fig.1, 2) oriented in alignment with the hub (Fig.1, impeller hub not numbered); and a plurality of structural members (Fig.1, 4/5/6 forming 14/15/16/17/18/19) extending radially outward from the stationary hub to couple the casing to the stationary hub (Fig.1); the casing configuration enables an aerodynamic optimization with additional noise minimization of the axial fan flow (¶6).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the axial flow fan of Harmsen and Kayama by having the hollow casing further comprising: a stationary hub oriented in alignment with the hub; and a plurality of structural members extending radially outward from the stationary hub to couple the casing to the stationary hub as taught by Moser because this would enable an aerodynamic optimization with additional noise minimization of the axial fan flow.

Regarding claim 14, Harmsen, Kayama and Moser further teach the plurality of structural members has one or more openings to allow an airflow to pass there through (Moser Fig.1/2, note 4/5/6 are spaced apart creating at least 2 openings allowing airflow to pass there through).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harmsen (GB 2050530 A) in view of Kayama et al – hereafter Kayama – (US 8,068,339 B2) as applied to claim 1 above, and further in view of Hayase (US 20090084124 A1; also published as US 8,141,378 B2).
Harmsen and Kayama teach all the limitations of claim 1, see above, however, do not explicitly teach the axial flow fan is mounted in a refrigerated display cabinet.
Hayase teaches an axial flow fan (Fig.2, 27). Hayase further teaches the axial flow fan is mounted in a refrigerated display cabinet (Fig.1/2); note that axial flow fans are widely known to be used in refrigerated spaces including display cabinets as disclosed by Hayase.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the axial flow fan of Harmsen and Kayama by having the axial flow fan is mounted in a refrigerated display cabinet as taught by Hayase because this would encompass a simple substitution of one known element (refrigerated cabinet axial fan flow of Hayase) for another (axial flow fan of Harmsen/Kayama) to obtain predictable results (having an axial flow fan circulating cooling air in a refrigerated space).

Claim(s) 18-19 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayase (US 20090084124 A1; also published as US 8,141,378 B2) in view of Harmsen (GB 2050530 A) and Kayama et al – hereafter Kayama – (US 8,068,339 B2).

Regarding claim 18, Hayase teaches a refrigerated merchandiser (Fig.1) comprising: 
a cabinet defining a product display area (Fig.2, 3) and having a compartment (Fig.2, 2) separate from the product display area; 
an air circulation circuit fluidly coupling the compartment and the product display area (Fig.2, note air flows from compartment 2 to product display area 3 via opening where air circulating fan 27 is located); and 
an air circulating fan (Fig.2, 27) for moving a flow of air axially through the air circulation circuit (Fig.2).
Hayase does not explicitly teach the air circulating fan including: a hollow casing, wherein a diameter of the hollow casing increases along an axial length of the air circulating fan; a fan rotor rotatably mounted within the hollow casing and having a hub and a plurality of fan blades mounted at a root to the hub and extending to a blade tip, wherein a diameter of the blade tip of each of the plurality of fan blades increases along an axial length of the air circulating fan; and a tip fence located at a tip of at least one of the plurality of fan blades, wherein an axial length of the tip fence is greater than a thickness of the at least one of the plurality of fan blades; wherein a thickness of the tip fence gradually decreases away from the at least one of the plurality of fan blades; wherein a clearance is defined between the blade tip of the plurality of fan blades and a surface of the hollow casing and the clearance remains constant between an inlet end and an outlet end of the axial flow fan.
Harmsen teaches an axial flow fan (Fig.23) comprising: 
a hollow casing (Fig.23, 71/72) defining an inlet end (Fig.23, near numeral 70) and an outlet end (Fig.23, near numeral 73) of the axial flow fan, wherein a diameter of the hollow casing increases from the inlet end to the outlet end (Fig.23); 
an impeller (Fig.23, 69/73/74) rotatably mounted within the hollow casing, the impeller including: 
a hub (Fig.23, 69); 
a plurality of fan blades extending from a root at the hub to a blade tip (Fig.23), wherein a diameter of the blade tip of each of the plurality of fan blades increases from the inlet end to the outlet end (Fig.23); and 
a tip fence (Fig.23, 74) located at the blade tip of at least one of the plurality of fan blades (Fig.23);
wherein an axial clearance, measured parallel to the diameter of the hollow casing, is defined between the tip fence of at least one of the plurality of fan blades and an adjacent surface of the hollow casing and the axial clearance remains constant between the inlet end and the outlet end of the axial flow fan (Fig.23).  
The embodiment of Fig.23 does not explicitly discloses a length of the tip fence measured perpendicular to the fan blades is greater than a thickness of the at least one of the plurality of fan blades.
However, Harmsen teaches a fan blade (Fig.15/16, 43) including a tip fence (Fig.15/16, 42) where a length of the tip fence measured perpendicular to the fan blades is greater than a thickness of the at least one of the plurality of fan blades (Fig.15/16); furthermore, note that all tip fences (referred as flow elements) have low resistance so that they cause minimum interference to the delivery of flow (page 2 line 98-101) and prevent undesired gap flow without impairing desired delivery flow (page 2 line 106-113).
Furthermore, Kayama teaches an axial flow fan impeller (Fig.10). Kayama further teaches the impeller including blades (Fig.10, 17) with a tip fence (Fig.10/13, 18/E-F-G), a thickness of the tip fence gradually decreases away from the at least one of the plurality of fan blades (Fig.13, note 18E-F-G has a thickness adjacent the blade 17 and decreases towards the opposite end farthest from the blade 17); the disclosed tip fence help suppressing swirling flows and thereby suppressing noise (column 2 line 3-6).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the refrigerated merchandiser of Hayase by having the air circulating fan including: a hollow casing, wherein a diameter of the hollow casing increases along an axial length of the air circulating fan; a fan rotor rotatably mounted within the hollow casing and having a hub and a plurality of fan blades mounted at a root to the hub and extending to a blade tip, wherein a diameter of the blade tip of each of the plurality of fan blades increases along an axial length of the air circulating fan; and a tip fence located at a tip of at least one of the plurality of fan blades, wherein an axial length of the tip fence is greater than a thickness of the at least one of the plurality of fan blades as taught by Harmsen because this would help preventing undesired gap flow without impairing desired delivery flow of cooling air.
Additionally, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the axial flow fan of Hayase and Harmsen by having a thickness of the tip fence gradually decreases away from the at least one of the plurality of fan blades as taught by Kayama because this would help suppressing swirling flows and thereby suppressing noise.

Regarding claim 19, Hayase, Harmsen and Kayama teach all the limitations of claim 18, see above, however do not explicitly teach a ratio of the axial length of the tip fence to the thickness of the at least one of the plurality of fan blades is between 2 and 10.
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In the current instance the only difference between claim 19 and the disclosed axial flow fan assembly of Hayase, Harmsen and Kayama is the relative dimensions of the axial length of the tip fence to the thickness of the at least one of the plurality of fan blades and applicant has just recited the claimed relative dimensions but has not provided evidence of these dimensions being critical to the axial flow fan design and/or operation. Since Hayase, Harmsen and Kayama have disclosed an axial flow fan assembly with the claimed components and, if having said claimed relative dimensions between the axial length of the tip fence to the thickness of the at least one of the plurality of fan blades would not perform differently than the prior art device, the claims are not patentably distinct and said relative dimensions modification would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art.

Regarding claim 21, Hayase, Harmsen and Kayama further teach a diameter of the hub increases over the axial length of the air circulating fan (Harmsen Fig.23, 69), and the increase in the diameter of the hub over the axial length of the air circulating fan is equal to the increase in the diameter of the hollow casing (Harmsen Fig.23, 71) over the axial length of the air circulating fan (Harmsen Fig.23).

Regarding claim 22, Hayase, Harmsen and Kayama further teach an opening is defined between the hollow casing and the hub, and a width of the opening remains constant over the axial length of the air circulating fan (Harmsen Fig.23; note that even though both the diameters of the fan hub and the casing increase, they increase proportionally which keeps the opening defined between them constant over the axial length of the axial flow fan).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUAN G FLORES/Primary Examiner, Art Unit 3745